Rombauer, P. J.
The plaintiff recovered judgment for $1 for damages in October, 1895. He thereupon at once filed a motion for new trial, which the court sustained. Prom the order sustaining said motion the defendant took an appeal, but failed to perfect it by filing in this court either a transcript of the record or a clerk’s certificate showing the judgment and allowance of the appeal. The plaintiff now produces the clerk’s certificate showing the above facts, and prays that the judgment of the lower court granting him a new trial be affirmed. No cause to the contrary *229being shown, it is ordered that the judgment of the trial court awarding to the plaintiff a new trial be, and the same is hereby, affirmed.
All the judges concur.